Citation Nr: 0335055	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed to be secondary to asbestos exposure in 
service.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and gastritis, to include as secondary 
to occupational exposure to hazardous substances in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The appellant served on active duty from September 1963 to 
June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), went into effect.  VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2003).  This law also 
amended 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and added 38 U.S.C. § 5103A ("Duty 
to assist claimants").  The amended duty to notify requires 
VA to notify a claimant of any information or evidence 
necessary to substantiate the claim and "which portion of 
[the] information and evidence, if any, is to be provided by 
the claimant and which portion, if any, the Secretary . . . 
will attempt to obtain on behalf of the claimant."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  The Board's 
initial review does not disclose any such communication.  The 
RO, in a letter dated May 16, 2001, the RO informed the 
veteran of what was involved in the compensation claims 
process and what was needed in order to establish service 
connection.  No specific information was provided regarding 
asbestos-related claims.  In a statement of the case dated in 
March 2002, the RO informed the veteran that his claims were 
denied because there was no evidence to support his 
contention that he was exposed to asbestos during his 
military service.  However he was not specifically told what 
information or evidence was need to substantiate his claim or 
what portion of the needed evidence was to be provided by him 
and which portion, if any, VA would attempt to obtain.

VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
7.21, provides guidance in adjudicating asbestos-related 
claims.  The guidelines provide that the latency period for 
asbestos-related diseases varies from 10-45 years or more 
between first exposure and development of disease.  M21-1, 
part VI, para. 7.21(b)(1) and (2).  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, part VI, para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must 
develop any evidence of asbestos exposure before, during and 
after service.  A determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

In April 2001, the veteran filed a claim for asbestos 
exposure.  With his claim he included a March 2001 letter 
from Ray A. Harron, M.D., who noted that he reviewed the 
veteran's occupational history, exposure, medical history, as 
well as an X-ray dated December 2000.  He noted the veteran's 
work history revealed exposure to various asbestos containing 
products from 1963 to 1980.  A B-reading of the chest X-rays 
revealed bilateral interstitial fibrosis consistent with 
asbestosis and an enlarged heart.  He opined that,

On the basis of the occupational history 
of exposure to asbestos and my B-reading 
of his chest x-ray, I feel within a 
reasonable degree of medical certainty 
that ...(the veteran)... has asbestosis.

In May 2001, the RO requested medical treatment records from 
Dr. Harron.  The doctor responded that the veteran had not 
been his patient and indicated that all records were probably 
sent to the veteran's attorney.  Dr. Harron's letter of March 
2001 contains the name and address for the attorney.

In a December 2001 examination by Christopher L. John, M.D., 
it was noted that the veteran was self-referred for 
evaluation of asbestosis.  He had been short of breadth for 4 
or 5 years.  He was noted to have radiological features of 
asbestosis in 2001.  A respiratory examination revealed a few 
crackles posteriorly at both bases.  Percussion and expansion 
was unremarkable.  Pulmonary function showed a mild 
restrictive defect with a marginally reduced DLCO.  A chest 
X-ray, as interpreted by the B-reader, revealed bilateral 
interstitial fibrosis.  Dr. John opined that,

Based on this gentleman's history of 
asbestos exposure, his abnormal chest x-
ray, and mild restrictive lung disease, I 
believe that there is beyond a reasonable 
medical doubt the likelihood that this 
gentleman does have some degree of 
asbestos related lung disease.

In an August 2002 letter, Dr. John noted the veteran 
underwent a pulmonary function study, chest x-ray, and 
physical examination for his lung disease.  The pulmonary 
function test revealed a restrictive defect and marginally 
reduced DLCO.  The chest x-ray was abnormal showing bilateral 
interstitial fibrosis.  Dr. John opined that,

Based on these results and his exposure 
to asbestos while serving in the Air 
Force from 1963 through 1967, I believe 
that there is beyond a reasonable medical 
doubt that this gentleman has asbestos 
related lung disease.

At the outset, the Board notes that a review of the veteran's 
service medical records reveal several complaints of 
respiratory and gastrointestinal complaints.  In addition it 
is noted that the veteran was a painter and a protective 
coating technician in service.  As such he was exposed to 
hazardous materials on a regular basis, as is clearly noted 
in his service medical records.  The RO does not appear to 
have attempted to contact the Air Force to obtain information 
to assist in determining whether the veteran's exposure to 
hazardous materials when he was an Airman included exposure 
to asbestos.  Information which would assist in determining 
whether or not the veteran's occupational exposure to 
hazardous materials included exposure to asbestos should be 
requested by the RO from the Service Department.

VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).   Moreover, the VCAA 
requires that VA afford the veteran a medical examination 
(or, obtain a medical opinion) when such evidence may aid in 
substantiating entitlement to the benefits sought.  See 
38 C.F.R. § 3.159(c).  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  Therefore, the Board 
finds that, on remand, VA's duty to assist requires that the 
veteran be provided with VA examinations to obtain medical 
opinion evidence as to the correct diagnoses assignable to 
all claimed disorders as well as to the origins and etiology 
of the veteran's respiratory and gastrointestinal disorders.

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA.

In light of the above, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  The RO should request the Department 
of Defense or the U.S. Air Force to 
provide an information about the duties of 
the veteran's military occupational 
specialties, i.e., painter and a 
protective coating technician, and the 
likelihood that he was exposed to asbestos 
while performing his military duties.  All 
evidence received in the course of this 
development should be associated with the 
claims folder.

3.  The veteran should be asked to 
identify all medical care providers by 
whom he has been evaluated or treated for 
gastrointestinal or lung disorders since 
his release from service.  The RO should 
attempt to obtain copies of medical 
records from all sources identified.  
Additionally, the RO should request copies 
of pertinent records from the attorney 
identified in Dr. Harron's letter dated 
March 10, 2001.

4.  The veteran should also be asked to 
provide details concerning his 
occupational history prior to and 
following service, including descriptions 
of his various occupations. 

5.  After the above development has been 
completed to the extent possibly, the 
veteran should be afforded an examination 
by a pulmonary specialist experienced in 
assessing hazardous materials, including 
asbestos related diseases.  The claims 
folder must be made available to the 
examiner.  Any indicated studies, 
including X-rays (to be interpreted by a B 
Reader radiologist if available), should 
be performed.  The examiner should 
specifically report whether any asbestos-
related disorders are or are not 
demonstrated.  After eliciting a history 
from the veteran as to his possible 
exposure to asbestos and reviewing 
pertinent information in the claims file, 
including any reports received from the 
service department as to the veteran's in-
service exposure to asbestos or other 
hazardous materials, the examiner should 
address the following questions: 

?	Does the veteran have asbestosis or 
any other pulmonary disorder which 
may be related to exposure to 
hazardous materials?

?	If so, is it at least as likely as 
not that the asbestosis or other 
pulmonary disorder is related to 
service, including any in-service 
exposure to asbestos or some other 
hazardous material?

6.  The veteran should be scheduled for a 
gastrointestinal examination to ascertain 
whether he currently has GERD and/or 
gastritis, and whether any current 
gastrointestinal disorder is related to 
service, or any in-service exposure to 
asbestos or other hazardous materials.  
Any necessary testing should be 
accomplished.  The report of the 
examination should identify all pathology 
found to be present.  The claims folder 
must be made available to the examining 
physician.  The examiner should address 
the following questions:

?	Does the veteran have a chronic 
gastrointestinal disorder which began 
during his military service or which 
may be related to exposure to 
hazardous materials?

?	If the veteran has a gastrointestinal 
disorder which is related to exposure 
to hazardous materials, is it at 
least as likely as not that the 
disorder is related to the veteran's 
in-service exposure to hazardous 
material?

7.  The RO should then re-adjudicate the 
veteran's claims, in light of the evidence 
added to the record since the last 
Statement of the Case (SOC).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2003) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


